Citation Nr: 0304042	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-05 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
residual instability, os trigonum injury, medial right ankle.

2.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
osteoarthritis left ankle, left mid-foot, right forefoot, 
bilateral knees and bilateral shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to 
December 1995, with 6 years, and 9 months of additional prior 
active service.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating action of 
the RO that, inter alia, granted service connection and 
assigned a 10 percent disability evaluation for residual 
instability, os trigonum injury, medial right ankle, 
effective December 2, 1995; and granted service connection, 
and assigned a separate 10 percent rating, for osteoarthritis 
left ankle, left mid-foot, right forefoot, bilateral knees 
and bilateral shoulders, also effective December 2, 1995.  A 
notice of disagreement addressing each claim decided in the 
July 1996 rating action was received in August 1996.  The RO 
issued a statement of the case addressing each issue in 
August 1997.  A substantive appeal was received from the 
veteran in February 1997.

The veteran testified at a July 1997 personal hearing at the 
RO at which time he withdrew his appeal for two claims 
decided in the July 1996 rating decision-service connection 
for a stomach condition and for residuals of asbestos 
exposure.  Moreover, in a March 1998 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for residuals of injury to the right little finger.  
The veteran disagreed with that rating in April 1998 and RO 
issued an SOC in March 2000.  The veteran did not perfect his 
appeal as to that claim and it is not before the Board at 
this time.  

In February 2001, the Board remanded the issues currently in 
appellate status to the RO for additional development.  After 
accomplishing the requested development, the RO continued the 
denial of the claims; hence, the claims have been returned to 
the Board for further appellate consideration.

As noted in the prior remand, because the claims for a higher 
initial evaluations involve original claims, the Board has 
framed the issues as shown on the title page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Since the December 2, 1995 effective date of the grant of 
service connection, the veteran's right ankle disability has 
been manifested by moderate limitation of motion; there has 
been no evidence of marked limitation of motion, ankylosis, 
malunion of os calcis or astragalus or astragalectomy.  

3.  Since the December 2, 1995 effective date of the grant of 
service connection, the veteran's osteoarthritis left ankle, 
left mid-foot, right forefoot, bilateral knees and bilateral 
shoulders has been manifested by subjective complaints of 
pain; there has been no objective evidence of painful or 
decreased range of motion in any of those joints.


CONCLUSIONS OF LAW

1.  As the initial 10 percent rating assigned following the 
grant of service connection for residual instability, os 
trigonum injury, medial right ankle was proper, the criteria 
for a higher evaluation are not met.  U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, 
Diagnostic Code 5270, 5271, 5272, 5273, 5274 (2002).

2.  As the initial 10 percent rating assigned following the 
grant of service connection for osteoarthritis left ankle, 
left mid-foot, right forefoot, bilateral knees and bilateral 
shoulders was proper, the criteria for a higher evaluation 
are not met.  U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5201, 5260, 5261, 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

As evidenced by the August 1996 SOC, the March 1998, March 
2000 and September 2002 supplemental statements of the case 
(SSOC) and the February 2001 Board remand, the veteran and 
his representative have been furnished the pertinent laws and 
regulations governing the claims and the reasons for the 
denial.  In a February 2002 letter, the RO informed the 
veteran of the passage of the VCAA and the notice and duty 
provisions contained therein.  Hence, the Board finds that 
they have been given notice of the information and evidence 
needed to substantiate the claims, and, as evidenced by 
correspondence from the RO soliciting information and/or 
evidence (see, e.g., February 2002 ) have been afforded 
opportunities to submit such information and evidence.  The 
Board also finds that, through the SOC, SSOCs and the Board's 
remand and the February 2002 letter-the latter of which 
included citation to the laws and regulations promulgated 
pursuant to the VCAA-the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)  (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Hence, the duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has submitted medical evidence in 
support of his claim, and the RO has undertaken reasonable 
and appropriate efforts to assist the veteran in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining VA outpatient clinical records and arranging for 
the veteran to undergo several VA examinations in connection 
with his claims, most recently at the direction of the Board.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, additional evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.



I.  Background

Service medical records include a September 1995 Medical 
Board Report noting that the veteran had a diagnosis of 
chronic medical right ankle pain.  He was noted to have 
suffered three episodes of right ankle sprains and had 
complained of right ankle pain for more than two years.  
Physical examination yielded a diagnosis of medial right 
ankle pain due to os trigonum injury.  It was the Medical 
Board's opinion that, due to that injury, the veteran was 
unable to perform his military duties in a full duty 
capacity.    

The report of a December 1994 bone scan revealed 
abnormalities in the right ankle which were thought to 
represent traumatic synovitis and abnormalities in the left 
ankle, left mid-foot, right forefoot, bilateral knees and 
shoulders which were thought to "most likely" represent the 
presence of osteoarthrosis and/or osteoarthritis.  

Post-service medical records include the report of a March 
1996 VA consultation regarding the veteran's complaint of 
right ankle pain.  The examiner noted the veteran's pertinent 
history.  On physical examination, there was tenderness over 
the os trigonum area and medial aspect of the ankle.  Active 
range of motion of the right foot was described as within 
normal limits, with no evidence of gross ligamentous laxity.  

The report of a May 1996 VA examination noted the veteran's 
history of right ankle injuries and his current complaints of 
pain.  The veteran presented to the examination wearing a 
right ankle brace.  On physical examination, the ankle was 
noted to be symmetrical, without effusion.  There was 
tenderness over the medial ankle.  Range of motion, muscle 
tone and strength of the ankle were described as normal.  The 
diagnosis was that of chronic medial right ankle pain due to 
os trigonum injury.

A separate report of a May 1996 VA orthopedic examination 
noted the veteran's complaints of joint pain in both 
shoulders, elbows and left knee, without history of specific 
trauma to those joints.  Physical examination revealed full 
range of motion of the joints.  The diagnoses included 
bilateral elbows and left knee normal; epicondylitis, greater 
on the right side.  

In the July 1996 rating action presently on appeal, the RO 
granted service connection and assigned separate 10 percent 
ratings for the residual instability, right ankle injury and 
osteoarthritis left ankle, left mid-foot, right forefoot, 
bilateral knees, bilateral shoulders, effective from December 
2, 1995.  

Outpatient treatment records include a January 1997 chart 
entry noting the veteran's complaint of "sore joints;" 
however, there were no specific findings noted in connection 
with that complaint.  A July 1997 chart extract noted the 
veteran's report that he was unable to run short distances 
due to right ankle pain and that he needed to wear a brace 
due to pain.  On physical examination, there was tenderness 
to palpation at the medial malleolus and mild tenderness with 
eversion.  The impression was that of possible impingement 
syndrome.  

The veteran appeared at a personal hearing at the RO in 
February 1997 and testified that he experiences daily pain 
due to his right ankle disability and multiple joint 
soreness.  

The veteran was afforded a VA examination in October 1997.  
In his report, the examiner indicated that he had reviewed 
the complete claims file, and noted the veteran's pertinent 
history.  Following physical examination, the assessment 
included post-traumatic degenerative arthritis of the right 
ankle, mild functional impairment; and diffuse aches and 
pains of both shoulders, left ankle and both knees, no 
anatomic or pathologic diagnosis.  The examiner noted that 
there were no objective findings suggestive of any pathology 
and no functional impairment related to those "sites" of 
pain.  

The report of another examination conducted for VA in August 
1998 included a notation that the examiner reviewed the 
claims file and interviewed the veteran.  The veteran 
complained of continued, daily, right ankle discomfort and 
occasional swelling.  He also reported experiencing 
instability three to four times each year.  He used over-the-
counter pain medication and wore an ankle brace.  On physical 
examination, the veteran had a normal gait.  There was some 
tenderness to medial palpation, but no swelling.  Range of 
motion was noted to be 15 degrees of dorsiflexion and 40 
degrees of plantar flexion verus 25 degrees of dorsiflexion 
and 40 degrees of plantar flexion on the left ankle.  The 
right ankle was stable to inversion and eversion, as well as 
anteroposteriorly.  Motor and sensory functions were normal.  
Following the examination and review of current x-ray 
studies, the diagnostic impressions were that of history of 
recurrent right ankle injuries and evidence of early 
degenerative changes at the ankle.  With regard to the 
veteran's report of limitations due to the right ankle 
disability, the examiner noted that those limitations should 
not preclude employment.  The veteran was noted to be able to 
mow his lawn and play golf.  The examiner also noted that 
there is no ankle instability to suggest that a brace for the 
ankle is mandatory.  The examiner opined that the veteran's 
ankle symptoms prevent him from running and would probably 
prevent him from ladder climbing and prolonged stair 
climbing.  

When the Board reviewed the veteran's appeal in February 
2001, it was noted that additional development was required, 
to include another VA examination and obtaining any pertinent 
records.

Pursuant to the Board's instructions, the veteran was 
examined for VA purposes in May 2002.  The examiner noted 
that the claims file had been reviewed prior to the 
examination.  The veteran complained of chronic ankle pain, 
with intermittent instability.  He also reported shoulder 
pain, without any weakness or limitation with overhead 
activity, and knee pain as "compensatory" from his right 
ankle.  He denied any specific injuries to the knees or 
shoulders.  The examiner offered a detailed recitation of the 
history of the veteran's service-connected disabilities.  As 
for present treatment, the veteran reported that he takes 
over-the-counter pain medication on a daily basis that helps 
alleviate the symptoms to the point where "he is able to 
perform his activities of daily life."  He continued to wear 
a brace on his right ankle.  As for specific limitations, the 
veteran reported that he can walk a distance of 3 to 4 tenths 
of a mile before having to stop because of pain in the knees 
and ankles.  He reportedly could stand approximately 1 1/2 to 2 
hours as long as he is able to shift positions 
intermittently.  He estimates that he can lift and carry 30 
to 40 pounds.  His current job involves lifting and changing 
tires.  He is able to ascend and descend stairs as long as he 
walks with a flat-footed gait.  He reported that he was able 
to play golf, but the frequency with which he can play is 
reduced because of the uneven ground.  He reportedly used a 
cart while golfing.   

On physical examination, the veteran was noted to walk with a 
normal gait pattern, achieving a reciprocating heel toe gait.  
There was full, symmetric range of motion of the shoulders.  
There was no effusion noted in the knees; no increase in 
temperature or crepitation.  Ligamentous evaluation remained 
stable with varus and valgus stress and on Lachman's 
examination; McMurray's maneuver was negative.  The examiner 
noted that the veteran was able to achieve full extension and 
flexion.  Evaluation of the foot and ankle revealed no 
evidence of swelling and no gross deformity.  Range of motion 
of the right ankle was reported as plantar flexion to 25 
degrees and dorsiflexion to 15 degrees.  Midfoot supination 
and pronation caused no pronounced discomfort.  The veteran 
was noted to have good subtalar motion.  Range of motion at 
the midfoot and subtalar areas was symmetric to the left 
foot.  There was no pronounced instability noted on talar 
tilt.  The veteran did demonstrate discomfort on the right 
side at the level of the calcaneofibular ligament.  There was 
some mild discomfort along the medial malleolus.  The veteran 
demonstrated full strength on testing of the peroneals, 
anterior tibialis and posterior tibialis tendons.  

Following the examination and review of x-ray studies, the 
examiner noted that the veteran's right ankle pain is likely 
post-traumatic in nature.  X-ray studies revealed 
degenerative changes at the right ankle.  From a functional 
standpoint, the examiner noted that the veteran demonstrated 
good range of motion and strength.  While the veteran 
continued to wear an ankle brace, the examiner noted that 
there was no evidence of pronounced ankle instability on 
examination.  Use of the ankle brace was noted to provide a 
decrease in the degree of the veteran's discomfort with 
activities and a decrease in his sense of instability.  With 
regard to the shoulders and knees, the examiner noted that 
there were no findings demonstrated objectively on x-ray 
study or physical examination.  The examiner opined that the 
degree of degenerative change at the ankle, coupled with the 
veteran's strength and motion, was considered "highly 
unlikely" to cause a compensatory change at the knees and 
the veteran maintains normal function.  The examiner also 
noted no objective findings by examination that would explain 
the subjective complaints of shoulder pain.  X-ray studies of 
the left foot revealed no pronounced degenerative changes.  
Degenerative changes in the right foot were limited to the 
talonavicular joint.  

The report of a May 2002 Social Work assessment conducted 
pursuant to the Board's remand revealed that the veteran had 
been employed in an auto parts department for the past six 
months.  The veteran's physical complaints were limited to 
his right ankle disability.

Vocational Rehabilitation records associated with the claims 
folder include the report of an August 1996 initial 
evaluation in which it was determined that the veteran's 
disability affected his ability to do labor-intensive jobs, 
but not sedentary work.  

II.  Analysis

The veteran contends that his service-connected right ankle 
and multi-joint osteoarthritis disabilities are more severe 
than the current ratings, each assigned following the initial 
grant of service connection in the rating action on appeal, 
indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson, 12 Vet. App. at 126. 

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995). 

A.  Residual instability, os trigonum injury, medial right 
ankle

The veteran's right ankle disability has been rated as 10 
percent disabling under Diagnostic Code 5299-5273, which 
indicates an unlisted musculoskeletal disability evaluated, 
by analogy, under Diagnostic Code 5273, pursuant to which 
malunion of the os calcis or astragalus is evaluated.  See 
38 C.F.R. §§ 4.20, 4.27.  Under that code, a 10 percent 
rating is warranted for moderate deformity; a 20 percent 
rating requires marked deformity.  38 U.S.C.A. § 4.71a, 
Diagnostic Code 5273.  

The Board will also consider Diagnostic Codes 5270, 5271, 
5272 and 5274.  Under Diagnostic Code 5270, a 20 percent 
rating is warranted for ankylosis of the ankle, in plantar 
flexion, less than 30 percent.  A 30 percent rating would be 
assigned for ankylosis in plantar flexion, between 30 and 40 
degrees, or in dorsiflexion, between 0 and 10 degrees.  Under 
that Code, a 40 percent rating is for assignment for 
ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.

Under Diagnostic Code 5271, a 10 percent rating is warranted 
for moderate limitation of motion of the ankle; a 20 percent 
rating is assigned for marked limitation of motion.

Ankylosis of the subastragalar or tarsal joint of either 
ankle warrants a 10 percent evaluation if the joint is fixed 
in a good weight-bearing position.  A 20 percent evaluation 
requires that the joint be fixed in a poor weight-bearing 
position.  Diagnostic Code 5272.  

Under Diagnostic Code 5274, an astragalectomy warrants a 20 
percent evaluation. 

The normal range of motion for the ankle is plantar flexion 
to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 
4.71, Plate II. 

Based on a review of the record, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent.  The VA examinations 
of record include the veteran's complaints of pain and his 
report that he needs to wear an ankle brace for stability.  
The August 1998 and May 2002 VA examinations revealed some 
limitation of motion of the right ankle; however, there is no 
evidence of ankylosis or astragalectomy.  Thus, an increased 
rating under Diagnostic Code 5270, 5272 or 5274 would not be 
warranted.  

If evaluated either on the basis of limitation of motion of 
the ankle, under Diagnostic Code 5271, or by analogy to 
malunion of the os calcis or astragalus, under Diagnostic 
Code 5273, the veteran would have to have "marked" 
disability to warrant the next higher (and maximum) 20 
percent evaluation.  While the term "marked" is not defined 
by regulation, the overall regulatory scheme contemplates a 
20 percent rating in cases of ankylosis in plantar flexion, 
less than 30 degrees.  See Diagnostic Code 5270.  The record 
does not indicate that the veteran's disability approximates 
such a degree of severity, even when functional loss due to 
pain and other factors is considered.  Thus, the Board finds 
that assignment of a rating in excess of 10 percent is not 
warranted under either Diagnostic Code 5271 or 5273.  

Regarding the veteran's complaints of pain and instability, 
the Board notes that the most recent VA examiner recorded the 
veteran's complaints in his report.  During the examination, 
however, there was no evidence that objectively confirmed 
functional loss due to pain beyond that contemplated by the 
rating for moderate limitation of motion.  There were only 
subjective complaints of discomfort.  There was no swelling 
or gross deformity of the ankle noted the examiner 
characterized the veteran's range of motion and strength as 
"good." Moreover, despite the veteran's complaints of 
instability and his use of an ankle brace, VA examiners have 
noted no evidence of instability and commented that the use 
of a brace is not required, but rather, that the contributes 
to the veteran's sense of stability.  Such characterizations 
lead the Board to conclude that disability manifested by the 
right ankle disorder is no more disabling than that 
contemplated by "moderate" limitation of motion under 
Diagnostic Code 5271.  

In short, there simply is no objective evidence to suggest 
that, even during any flare-ups or with repeated use of the 
ankle, the veteran experiences such disabling pain and/or 
instability as to result in functional loss warranting more 
than the current 10 percent evaluation assigned at any point 
since the effective date of the grant of service connection.  
See Fenderson, 12 Vet. App. at 126.  

B.  Osteoarthritis left ankle, left mid-foot, right 
forefoot
bilateral knees and bilateral shoulders

In the rating action presently on appeal, the RO assigned a 
10 percent rating for osteoarthritis affecting the above-
referenced joints under Diagnostic Codes 5099-5010, 
indicating unlisted musculoskeletal disability, rated, by 
analogy, to traumatic arthritis.  See 38 C.F.R. §§ 4.20, 
4.27.  Given the actual diagnoses of osteoarthritis, the 
criteria of the provisions of 5003 and 5010 are to be 
utilized for evaluation purposes.  

Pursuant to Diagnostic Code 5010, traumatic arthritis is 
rated as degenerative arthritis, which, in turn, is evaluated 
under the provisions of Diagnostic Code 5003.  Under that 
diagnostic code, arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45(f).  

In granting service connection and assigning the initial 10 
percent rating, the RO noted in the narrative portion of the 
July 1996 rating action that a December 1994 radiologic 
examination indicated osteoarthritis in the left ankle, left 
midfoot, right forefoot, both knees and both shoulders and a 
recent VA examination reported full ranges of motion without 
pain in those joints.  

The Board notes that the December 1994 bone scan revealed 
abnormalities in those joints that were thought to "most 
likely" represent osteoarthritis.  That report did not 
definitively establish the presence of arthritis in the 
joints considered herein.  The October 1997 VA examination 
noted diffuse aches and pains in the shoulders, knees and 
left ankle, but no anatomic or pathologic diagnosis and no 
objective findings suggestive of any pathology or functional 
impairment.  In August 1998, range of motion of the left 
ankle was reported as normal.  Upon VA examination in May 
2002, the examiner noted no objective findings on x-ray study 
or physical examination with regard to the shoulders and 
knees.  The veteran walked with a normal gait pattern.  There 
was no effusion, temperature change or crepitation noted in 
the knees.  Both knees were stable and the veteran had full 
range of motion.  There was no swelling or deformity noted in 
either ankle and no pronounced discomfort on motion of the 
midfoot.  Range of motion of the feet was noted to be 
symmetrical.  Degenerative changes in the right foot were 
limited to the talonavicular joint; there were no such 
changes noted in the left foot.  

Having reviewed the evidence of record in light of the above 
criteria, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 10 percent for the condition characterized as multiple 
joint arthritis.  The evidence of record reveals full ranges 
of motion of the left ankle, left midfoot, both knees, right 
forefoot and both shoulders, without objective evidence of 
pain.  Thus, even assuming that the RO was correct in 
interpreting the December 1994 in-service evidence as showing 
degenerative arthritis in the joints in question, at no time 
since the effective date of the grant of service connection 
has there been evidence of compensable limitation of motion 
of the left ankle, left midfoot, either knee, right forefoot 
or either shoulder.  In reaching this conclusion, the Board 
has considered the diagnostic codes pertaining to limitation 
of motion of the ankles (Diagnostic Code 5271), feet 
(Diagnostic Code 5276-84,) knees (Diagnostic Code 5256-5262) 
and shoulders (Diagnostic Code 5201).  While there is 
evidence of involvement of 2 or more major joints, there is 
no evidence that the veteran suffers occasional 
exacerbations.  Thus, a 20 percent rating is not warranted 
under Diagnostic Code 5003.  

In evaluating the severity of the veteran's osteoarthritis 
left ankle, left mid-foot, right forefoot, bilateral knees 
and bilateral shoulders, the Board has reviewed the nature of 
the original disability and taken into account the provisions 
of 38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca.  The 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (based on 
arthritis) contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  The evidence includes 
references to the veteran's complaints of pain.  However, 
there simply is no objective evidence that such pain results 
in any measurable functional loss, and there is no evidence 
that the veteran experiences any of the other symptoms 
referred to in the above-referenced rating provisions.  

Accordingly, the Board finds that there is no basis for 
assignment of more than a 10 percent evaluation at any stage 
since the December 1995 effective date of the grant of 
service connection.  See Fenderson, 12 Vet. App. at 126.

C.  Conclusion 

The above determinations are based on applicable provisions 
of VA's schedule for rating disabilities.  Additionally, 
however, there is no showing that, at any stage since the 
December 1995 effective date of the grant of service 
connection, either of the disabilities under consideration 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that neither the veteran's 
right ankle disability nor osteoarthritis of the left ankle, 
left mid-foot, right forefoot, bilateral knees and bilateral 
shoulders has been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned in 
each 10 percent rating), to have warranted frequent periods 
of hospitalization, or to otherwise have rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer these matters for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that, since 
the effective date of the grant of the service connection for 
residual instability, os trigonum injury, medial right ankle, 
and for osteoarthritis of the left ankle, left mid-foot, 
right forefoot, bilateral knees and bilateral shoulders, each 
overall disability picture, as reflected in the pertinent 
medical evidence of record, does not meet the criteria for a 
rating in excess of 10 percent.  Hence, the claims for higher 
initial evaluations must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against each claim for a higher initial 
evaluation, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 10 percent for residual 
instability, os trigonum injury, medial right ankle is 
denied.

An initial evaluation in excess of 10 percent for 
osteoarthritis left ankle, left mid-foot, right forefoot, 
bilateral knees and bilateral shoulders is denied.



                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

